DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification

The disclosure is objected to because of the following informalities: on page 6, line 15, “first” should be --second-- (see [0066], for example, which describes fig. 16 as illustrating the second embodiment).  
Appropriate correction is required.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi et al., U. S. Patent Application Publication 2017/0366064.

	Kawaguchi et al. shows a rotation driving device 100 in figure 1.
	A body 10, made of resin ([0038], lines 3-5), has an accommodation hole in a cylindrical shape ([0010], line 2) with an axis as a center.
	A motor 40/50 comprises a rotor 50 provided in the accommodation hole of the body 10 and rotating around the axis.  A rotation shaft 51 integrally rotates around the axis with the rotor 50 and extends in an axial direction.
	A first bearing 60 is fixed to one end side of the body 10 through cover 20 and a second bearing 70 is fixed to the other side of the body 10 through cover 30 in the axial direction, so as to rotatably support the rotation shaft 51.
	A first cover member 20 is connected to the one end side of the body 10 and a second cover member 30 is connected to the other end side of the body 10.
(claim 1)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korenaga et al., U. S. Patent Application Publication 2014/0128192 in view of Kawaguchi et al.

	Korenaga et al. shows a rotation driving device 1 in figure 2.
	A body 21 has an accommodation hole in a cylindrical shape ([0040], lines 1-4) with an axis O as a center.
	A motor 4 comprises a rotor 41 provided in the accommodation hole of the body 21 and rotating around the axis O.  A rotation shaft 42 integrally rotates around the axis O with the rotor 41 and extends in an axial direction.
	A first bearing 44 is fixed to one end side of the body 21 and a second bearing 46 is fixed to the other side of the body 21 through cover 22 in the axial direction, so as to rotatably support the rotation shaft 42.
	A first cover member 20 is connected to the one end side of the body 21 and a second cover member 22 is connected to the other end side of the body 21.
(claim 1)

	The rotation shaft 42 comprises a connection part 42a outside the first bearing 44 in the axial direction.
	The rotation driving device further comprises a deceleration unit 5 provided between the first cover member 20 and the body 21, and connected to the connection part 42a to decelerate a speed of the rotation shaft 42.
(claim 4)

	The connection part 42a is an eccentric shaft part rotating eccentrically around the axis O (around axis O1).
	The deceleration unit 5 comprises an external gear 50 connected to the eccentric shaft part 42a to rotate and revolve around the axis O.  An internal gear 52 ([0075], lines 1-2) is partially engaged with the eternal gear (fig. 3), and an output rotation body 30c is interlocked with the external gear 50 to rotate around the axis O.
(claim 5)

	The internal gear 52 is embedded and fixed by fitting portion 52b to the one end side of the body 21.
(claim 7)

	The external gear 50 is rotatably supported by the eccentric shaft part 42a via a third bearing 54.
(claim 8)

	The output rotation body 30b is supported to be rotatable around the axis O with respect to the first cover member 20 (30b is an integral part of carrier 30, which is supported by bearing 34.
(claim 9)

	Korenaga et al. does not disclose that the body is made of resin.

	As discussed above, Kawaguchi et al. shows a rotation driving device 100 in figure 1.
	A body 10, made of resin ([0038], lines 3-5), has an accommodation hole in a cylindrical shape ([0010], line 2) with an axis as a center.
	A motor 40/50 comprises a rotor 50 provided in the accommodation hole of the body 10 and rotating around the axis.  A rotation shaft 51 integrally rotates around the axis with the rotor 50 and extends in an axial direction.
	A first bearing 60 is fixed to one end side of the body 10 through cover 20 and a second bearing 70 is fixed to the other side of the body 10 through cover 30 in the axial direction, so as to rotatably support the rotation shaft 51.
	A first cover member 20 is connected to the one end side of the body 10 and a second cover member 30 is connected to the other end side of the body 10.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the body of Korenaga et al. resin in view of Kawaguchi et al. because use of resin for a motor housing results in reduced weight and suppression of vibration and noise (Kawaguchi et al. [0027]).


Allowable Subject Matter

Claims 2, 3, 6, and 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Each of the following discloses a rotation driving device having a motor and a deceleration unit with an eccentric shaft part of the motor:

U. S. Patent 6,857,981 (Hori et al.) February 2005
DE 20 2006 014 817 (Keiper GmbH) December 2006
U. S. Patent 6,981,478 (Schafer et al.) January 2006 - " the stator, together with a PC board or Hall sensor, has an injection-molded part or a cover film made from heat-resistant an oil resistant plastic."  (PC board and Hall sensor are not shown)
U. S. Patent 7,326,143 (Kimura et al.) February 2008 - "The encoder 60 detecting the rotational angle of the rotor 11 enables the motor 5 to realize high-speed operations without causing any step out.  (44) The encoder 60 is an incremental type including a magnet 61 integrally rotating with the rotor 11, magnetic detecting Hall ICs 62 disposed in the rear housing 20 "
JP 2009-063043 (Ito et al.) March 2009
WO 2012/128003 (Yamamoto et al.) September 2012 - "The motor shaft 16 is rotatably supported by the motor housing 12 via rolling bearings 21a and 21b at both front and rear ends."
U. S. Patent 8,647,226 (Kume et al.) February 2014 - "The rotary actuator further includes a housing functioning as an outer shell accommodating the SR motor and the reduction gear. The housing is a formed of, for example, resin."
U. S. Patent 8,772,991 (Yamamoto et al.) July 2014 - includes washers that apply an axial urging force.
U. S. Patent 9,303,728 (Kume et al.) April 2016
U. S. Patent 10,502,305 (Kume et al.) December 2019 - three part housing, at least two of which are resin, a rotor shaft supported at each end by bearings, reduction gearing with eccentric shaft part, and a rotor shaft position sensor.
U. S. Patent 10,819,184 (Uematsu et al.) October 2020
U. S. Patent 11,255,431 (Cho et al.) February 2022.

	Each of the following discloses a motor in a cylindrical resin body with two covers and two bearings supporting the motor rotation shaft:

U. S. Patent 9,926,929 (Takahashi) March 2018
WO 2018/179833 (Yuki et al.) October 2018
U. S. Patent Application Publication 2020/0006991 (Yamagata et al.) January 2020.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659